Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following functional language, i.e. “connecting,” lacks sufficient structure (cl. 1, 15): 
“a respective parallel linkage connected to each at least one support arm and operatively connecting the cutter assembly to the frame”

The linkage connection between the frame, support arms, cutter bar assembly is confusing and unclear.
 Fig 5 (Species I) provides support for the linkage connecting the frame and the support arm.

The broad phrase of “operatively” does not remedy the claim, since then there is a lack of sufficient structure, thus the claim fails to meet the indefiniteness requirement.

The structure must be organized and correlated in such a manner as to present a complete operative device.

For examination purposes, it will be construed as if Species I is claimed (Fig 5).


In re cl. 6-8:
In view of the above indefiniteness, claims 6-8 reciting an alternative embodiment (Species II, Figs 4, 7) is confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanke et al (2019/0098831), in view of Enzmann (4441307).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Yanke teaches the claimed invention, except as noted:

[AltContent: textbox (Upper & lower links each support arm (126))][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    299
    826
    media_image1.png
    Greyscale



[AltContent: textbox (Upper & lower links)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    319
    380
    media_image2.png
    Greyscale


1. An agricultural vehicle header comprising: 
a frame extending in a lateral direction (124); 
one support arm extending from a respective proximal end at the frame to a respective distal end located forward of the frame (marked up); 
a cutter assembly attached to the respective distal end of each at least one support arm (108); 
a draper belt comprising an upper belt portion located above each at least one support arm, and a lower belt portion located below the upper belt portion (110/112); and 
a respective parallel linkage (Yanke does not appear to show it to be “parallel”) connected to each at least one support arm and operatively connecting the cutter assembly to the frame, the parallel linkage comprising: 
an upper link (marked up) extending from a proximal upper pivot to a distal upper pivot, and a lower link (marked up) located below the upper link and extending from a proximal lower pivot to a distal lower pivot (both arrangements are shown/taught above); 
wherein the upper belt portion extends along a cross-belt direction that is perpendicular to a travel direction of the upper belt portion (shown above), and the proximal upper pivot and the proximal lower pivot are positioned on a line that is oriented at an angle of 60 to 120 degrees relative to the cross-belt direction when the header is in a freestanding static state (it is obvious that as the links pivot, the angle range is as claimed). 


[AltContent: textbox (Mechanical preloaded spring)]Enzmann teaches that it has been known cutter bar support(s) upper & lower links chosen to be parallel:
[AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: textbox (Parallel upper / lower links)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    236
    732
    media_image3.png
    Greyscale

	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the links of Yanke as taught / shown in Enzmann, because when a patent "simply arranges old elements with each performing the same function it had been known to perform" and yields no more than one would expect from such an arrangement, the arrangement is obvious;
There is a finite arrangement of two links, parallel vs non-parallel, the choice made to pick one over the other would have been an obvious choice. 

2. The agricultural vehicle header of claim 1, wherein the line is oriented at 90 degrees to the cross-belt direction when the header is in a freestanding static state (the combination, i.e. parallel links, in no biasing / freestanding state would be oriented at 90 degrees). 

plurality of support arms (see Yanke above). 

4. The agricultural vehicle header of claim 1, wherein the proximal upper pivot and the proximal lower pivot are located on the frame, and the distal upper pivot and the distal lower pivot are located on the respective proximal end of each at least one support arm (shown in Yanke above). 

5. The agricultural vehicle header of claim 4, further comprising a skid shoe mounted to the at least one support arm (it is obvious the skid shoe 130 of Yanke are mounted to the support arm). 

6. The agricultural vehicle header of claim 1, wherein the proximal upper pivot and the proximal lower pivot are located on the respective distal end of each at least one support arm, and the distal upper pivot and the distal lower pivot are located on the cutter assembly (NOTE: see 112(b) Rejection; it is noted the alternative arrangement of the parallel linkages would be within the skill of one in the art). 

7. The agricultural vehicle header of claim 6, further comprising a skid shoe mounted to the cutter assembly (already addressed in cl. 5). 


Enzmann). 

10. The agricultural vehicle header of claim 9, wherein the spring comprises a mechanical spring (see combination references, marked up in Enzmann). 

11. The agricultural vehicle header of claim 10, wherein the mechanical spring has an adjustable preload (see combination references, see Enzmann, the adjusting nut shown/taught would meet the “adjustable” capability). 

12. The agricultural vehicle header of claim 9, wherein the mechanical spring comprises a first spring end in contact with the upper link or the lower link, and a second spring end in contact with a movable support (the combination references, Enzmann fig 5). 

13. The agricultural vehicle header of claim 9, wherein the spring comprises a gas spring (choosing an alternate spring is well known and within the skill of one in the art). 

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known":
To use a gas spring (or any other biasing means).

14. The agricultural vehicle header of claim 1, wherein the lower belt portion is located below the at least one support arm (shown/taught in the combination references, see Yanke). 

The following are already addressed above, unless otherwise noted:

15. An agricultural vehicle comprising: 
a chassis configured to move across a surface; and a header attached to the chassis (fig 1), 
the header comprising: 
a frame extending in a lateral direction, a plurality of support arms, each extending from a respective proximal end at the frame to a respective distal end located forward of the frame, 
a cutter assembly attached to the respective distal ends of the support arms, 
a draper belt comprising an upper belt portion located above the support arms, and a lower belt portion located below the upper belt portion, and 
a respective parallel linkage connected to each support arm and operatively connecting the cutter assembly to the frame, each parallel linkage comprising: 
an upper link extending from a proximal upper pivot to a distal upper pivot, and 
a lower link located below the upper link and extending from a proximal lower pivot to a distal lower pivot; 
wherein the upper belt portion extends along a cross-belt direction that is perpendicular a travel direction of the upper belt portion, and the proximal upper pivot and the proximal lower pivot of each respective parallel linkage are positioned on a respective line that is oriented at an angle of 60 to 120 degrees relative to the cross-belt direction when the header is in a freestanding static state. 

16. The agricultural vehicle of claim 15, wherein the respective lines are oriented at 90 degrees to the cross-belt direction when the header is in a freestanding static state (see in re cl. 2). 

17. The agricultural vehicle of claim 15, wherein the proximal upper pivot and the proximal lower pivot of each respective parallel linkage are located on the frame, and the distal upper pivot and the distal lower pivot of each respective parallel linkage are located on the respective proximal end of each of the support arms (cl. 4). 

18. The agricultural vehicle of claim 15, wherein the proximal upper pivot and the proximal lower pivot of each respective parallel linkage are located on the respective distal end of each of the support arms, and the distal upper pivot and the distal lower pivot of each respective parallel linkage are located on the cutter assembly (cl. 6). 


20. The agricultural vehicle of claim 15, further comprising one or more springs configured to apply a biasing force to move the cutter assembly upwards in a vertical direction (cl. 9). 

21. The agricultural vehicle of claim 20, wherein the one or more springs comprise one or more mechanical springs (cl. 10). 

22. The agricultural vehicle of claim 20, wherein the one or more springs have an adjustable preload (cl. 11).


Claim(s) 1-7, 9-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (2007/0193243), in view of Yanke et al (2019/0098831).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Schmidt teaches the claimed invention:

[AltContent: textbox (Adjustable spring)][AltContent: textbox (Cutter bar assembly & connection to the linkage)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Parallel links)][AltContent: arrow]
    PNG
    media_image4.png
    297
    850
    media_image4.png
    Greyscale

While “operatively” the linkage is connected to the belt support arm, however a more limiting connection, i.e. “directly connected,” is not shown.

Yanke does not teach the 2nd Species, however teaches the 1st Species as detailed above.

Therefore, one having ordinary skill in the art, using sound engineering judgement, would be able to arrange the links of Schmidt at either between the support arm and the frame, or between the support arm and the cutter bar assembly.



Claim(s) 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanke et al (2019/0098831), Enzmann (4441307), or Schmidt et al (2007/0193243), and in view of Coers et al (2007/0204589).

Yanke & Enzmann does not appear to show the belt guide below the upper run of the belt:

8. The agricultural vehicle header of claim 6, further comprising a belt guide extending from the cutter assembly to a position below the upper belt portion, such that an upwards movement of the cutter assembly places the belt guide into contact with the upper belt portion to move the upper belt portion with the cutter assembly. 
19. The agricultural vehicle of claim 18, further comprising a belt guide extending from the cutter assembly to a position below the upper belt portion, such that an upwards movement of the cutter assembly places the belt guide into contact with the upper belt portion to move the upper belt portion with the cutter assembly.

Coers teaches that it has been well known to use a belt guide:

[AltContent: textbox (Belt guide)][AltContent: arrow]
    PNG
    media_image5.png
    339
    495
    media_image5.png
    Greyscale





	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the belt of Yanke, Enzmann or Schmidt combinantion with the teachings of Coers, in order to assist in guiding the belt in the event of belt sagging (par. 35, Coers).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Klotzbach et al (2010/0083629) teaches that it has been known to use biased parallel links for a belt support arm and cutter bar assembly (fig 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671